Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of a process for manufacturing a multiplayer composite material with a thermoplastic polymer window made of a reinforcing fibrous material consisting of long fibers, wherein each fiber of the material is impregnated with a liquid (meth)acrylic syrup before polymerization.

The closest prior art is Kenney (US-20120021196), which teaches a process for manufacturing a multilayer composite material involving cutting at least one window out of thermoplastic polymer wherein at least one window is made of reinforcing fibrous materials consisting of long fibers. However, Kenney does not teach each fiber of the material is impregnated with a liquid (meth)acrylic syrup before polymerization. 

While one of ordinary skill in the art could attempt to modify Kenney with Yoshida (JP-2011126213), in order to teach the limitations of impregnating the fibrous material with a liquid (meth)acrylic syrup and polymerize the liquid after. However this combination would still not teach impregnating each individual fiber, and the curing 

Wedi (U.S. Patent No. 5961900) does teach the ability to impregnate every individual fiber, however it is not the same field of art as the claimed invention and there is no proper motivation in the art to combine Wedi, or other art, to properly teach the deficiencies of Kenney in view of Yoshida, which are shown in the applicant arguments/remarks filed 03/09/2021 on pages 8-10. Therefore there is no proper combination in the art to teach the limitations of the independent claim 1, and as a result the invention is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748